     KESSENICK GAMMA & FREE, LLP
 1   MICHAEL A. GAWLEY (State Bar No. 294190)
     mgawley@kgf-lawfirm.com
 2   JAMES MAXWELL COOPER (State Bar No. 284054)
     mcooper@kgf-lawfirm.com
 3   44 Montgomery Street, Suite 3880
     San Francisco, California 94104
 4   Telephone: 415.362.9400
     Facsimile: 415.362.9401
 5
     Attorneys for Plaintiff
 6   ANESTHESIOLOGY CONSULTANTS OF
     MARIN, A MEDICAL GROUP, INC.
 7
                            UNITED STATES DISTRICT COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9

10    ANESTHESIOLOGY CONSULTANTS OF
      MARIN, A MEDICAL GROUP, INC.,           Case No.   4:18-cv-07170-HSG
11
                            Plaintiff,        [PROPOSED] STIPULATED PROTECTIVE
12                                            ORDER
                v.
13
      MULTIPLAN, INC.                         Hon. Judge Haywood S. Gilliam, Jr.
14
                            Defendant.
15
      AND RELATED COUNTERCLAIMS
16

17

18

19

20

21

22

23

24

25

26

27
     {00205397.4}                                                                   Page 1
28   [PROPOSED] STIPULATED PROTECTIVE ORDER                   CASE NO: 4:18-cv-07170-HSG
 1                                   STIPULATED PROTECTIVE ORDER

 2   1.       PURPOSES AND LIMITATIONS

 3            Disclosure and discovery activity in this action are likely to involve production of

 4   confidential, proprietary, or private information for which special protection from public disclosure

 5   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 6   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 7   Order (the “Order”). The parties acknowledge that this Order does not confer blanket protections on

 8   all disclosures or responses to discovery, and that the protection it affords from public disclosure and

 9   use extends only to the limited information or items that are entitled to confidential treatment under

10   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

11   that this Order does not entitle them to file confidential information under seal; Civil Local Rule 79-

12   5 sets forth the procedures that must be followed and the standards that will be applied when a party

13   seeks permission from the court to file material under seal.

14   2.       DEFINITIONS

15   2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

16   items under this Order.

17            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

19   Civil Procedure 26(c).

20            2.3    “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items:

21   “Confidential” Information or Items that the Designating Party considers extremely sensitive, the

22   disclosure of which would create a substantial risk of serious injury and economic harm that could

23   not be avoided by less restrictive means.

24            2.4    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

25   as their support staff).

26            2.5    Designating Party: a Party or Non-Party that designates information or items that it

27   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

28   {00205397.4}                                                                                  Page 2
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                  CASE NO: 4:18-cv-07170-HSG
 1            2.6     Disclosure or Discovery Material: all items or information, regardless of the medium

 2   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 3   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 4   discovery in this matter.

 5            2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 6   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 7   consultant in this action.

 8            2.8     House Counsel: attorneys who are employees or consultants of a party to this action.

 9   House Counsel does not include Outside Counsel of Record or any other outside counsel.

10            2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.

12            2.10    Outside Counsel of Record: attorneys who are not employees of a party to this action

13   but are retained to represent or advise a party to this action and have appeared in this action on

14   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

15            2.11    Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17            2. 12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

18   Material in this action.

19            2.13           Professional Vendors: persons or entities that provide litigation support

20   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

21   organizing, storing, or retrieving data in any form or medium) and their employees and

22   subcontractors.

23            2.14    Protected Material: any Disclosure or Discovery Material that is designated as

24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY”.

25            2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

26   Producing Party.

27   3.       SCOPE

28   {00205397.4}                                                                                    Page 3
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                    CASE NO: 4:18-cv-07170-HSG
 1            The protections conferred by this Order cover not only Protected Material (as defined above),

 2   but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,

 3   summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

 4   presentations by Parties or their Counsel that might reveal Protected Material. However, the

 5   protections conferred by this Order do not cover the following information: (a) any information that

 6   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public

 7   domain after its disclosure to a Receiving Party as a result of publication not involving a violation of

 8   this Order or any other obligation of confidentiality, including becoming part of the public record

 9   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

10   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

11   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

12   Protected Material at trial shall be governed by a separate agreement or order.

13   4.       DURATION

14            Even after final disposition of this litigation, the confidentiality obligations imposed by this

15   Order shall remain in effect until a Designating Party agrees otherwise in writing, or a court order

16   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

17   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

18   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

19   time limits for filing any motions or applications for extension of time pursuant to applicable law.

20   5.       DESIGNATING PROTECTED MATERIAL

21            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

22   Non-Party that designates information or items for protection under this Order must take care to

23   limit any such designation to specific material that qualifies under the appropriate standards. The

24   Designating Party must designate for protection only those parts of material, documents, items, or

25   oral or written communications that qualify – so that other portions of the material, documents,

26   items, or communications for which protection is not warranted are not swept unjustifiably within

27   the ambit of this Order.

28   {00205397.4}                                                                                    Page 4
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                    CASE NO: 4:18-cv-07170-HSG
 1            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 2   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 3   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 4   other parties) expose the Designating Party to sanctions.

 5   If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 7   that it is withdrawing the mistaken designation.

 8            5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

 9   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

10   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

11   designated before the material is disclosed or produced.

12            Designation in conformity with this Order requires:

13                  (a) for information in documentary form (e.g., paper or electronic documents, but

14   excluding transcripts of depositions or other pretrial or trial proceedings), the Producing Party must

15   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

16   ONLY” to each page that contains protected material. If only a portion or portions of the material on

17   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

18   (e.g., by making appropriate markings in the margins).

19   A Party or Non-Party that makes original documents or materials available for inspection need not

20   designate them for protection until after the inspecting Party has indicated which material it would

21   like copied and produced. During the inspection and before the designation, all of the material made

22   available for inspection shall be deemed “CONFIDENTIAL” or ““HIGHLY CONFIDENTIAL –

23   ATTORNEY’S EYES ONLY”. After the inspecting Party has identified the documents it wants

24   copied and produced, the Producing Party must determine which documents, or portions thereof,

25   qualify for protection under this Order. Then, before producing the specified documents, the

26   Producing Party must affix the “CONFIDENTIAL” or ““HIGHLY CONFIDENTIAL –

27   ATTORNEY’S EYES ONLY”” legend to each page that contains Protected Material. If only a

28   {00205397.4}                                                                                  Page 5
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                  CASE NO: 4:18-cv-07170-HSG
 1   portion or portions of the material on a page qualifies for protection, the Producing Party also must

 2   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 3                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 4   Designating Party identify on the record, before the close of the deposition, hearing, or other

 5   proceeding, all protected testimony.

 6                  (c) for information produced in some form other than documentary and for any other

 7   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 8   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 9   CONFIDENTIAL – ATTORNEY’S EYES ONLY”. If only a portion or portions of the information

10   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

11   portion(s).

12            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

13   designate qualified information or items does not, standing alone, waive the Designating Party’s

14   right to secure protection under this Order for such material. Upon timely correction of a

15   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

16   accordance with the provisions of this Order.

17   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

18            6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

19   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

21   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

22   confidentiality designation by electing not to mount a challenge promptly after the original

23   designation is disclosed.

24            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

25   by providing written notice of each designation it is challenging and describing the basis for each

26   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

27   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

28   {00205397.4}                                                                                      Page 6
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                      CASE NO: 4:18-cv-07170-HSG
 1   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 2   begin the process by conferring directly (in voice to voice dialogue to be documented thereafter in

 3   writing; other forms of communication are not sufficient) within fourteen (14) days of the date of

 4   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

 5   confidentiality designation was not proper and must give the Designating Party an opportunity to

 6   review the designated material, to reconsider the circumstances, and, if no change in designation is

 7   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next

 8   stage of the challenge process only if it has engaged in this meet and confer process first or

 9   establishes that the Designating Party is unwilling to participate in the meet and confer process in a

10   timely manner.

11            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

12   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

13   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within twenty-one (21)

14   days of the initial notice of challenge or within fourteen (14) days of the parties agreeing that the

15   meet and confer process will not resolve their dispute, whichever is earlier. Each such motion must

16   be accompanied by a competent declaration affirming that the movant has complied with the meet

17   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

18   make such a motion including the required declaration within twenty-one (21) days (or fourteen (14)

19   days, if applicable)) shall automatically waive the confidentiality designation for each challenged

20   designation. In addition, the Challenging Party may file a motion challenging a confidentiality

21   designation at any time if there is good cause for doing so, including a challenge to the designation

22   of a deposition transcript or any portions thereof. Any motion brought pursuant to this provision

23   must be accompanied by a competent declaration affirming that the movant has complied with the

24   meet and confer requirements imposed by the preceding paragraph.

25            The burden of persuasion in any such challenge proceeding shall be on the Designating

26   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

27   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

28   {00205397.4}                                                                                  Page 7
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                  CASE NO: 4:18-cv-07170-HSG
 1   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 2   retain confidentiality as described above, all parties shall continue to afford the material in question

 3   the level of protection to which it is entitled under the Producing Party’s designation until the court

 4   rules on the challenge.

 5   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

 6            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 7   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 8   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 9   the categories of persons and under the conditions described in this Order. When the litigation has

10   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

11   DISPOSITION).

12            Protected Material must be stored and maintained by a Receiving Party at a location and in a

13   secure manner that ensures that access is limited to the persons authorized under this Order.

14            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

15   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

16   information or item designated “CONFIDENTIAL” only to:

17                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

18   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

19   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

20   attached hereto as Exhibit A;

21                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

22   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

24                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

25   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

26   to Be Bound” (Exhibit A);

27                  (d) the court and its personnel;

28   {00205397.4}                                                                                   Page 8
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                   CASE NO: 4:18-cv-07170-HSG
 1                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 2   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 5   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 6   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 7   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 8   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 9   Order.

10                  (g) the author or recipient of a document containing the information or a custodian or

11   other person who otherwise possessed or knew the information.

12   7,3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

13   or Items: Unless otherwise ordered by the court or permitted in writing by the Designating Party,

14   a Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL

15   – ATTORNEYS’ EYES ONLY” only to:

16   1.       The Receiving Party’s Outside Counsel of record in this action (counsel’s signature on this

17   Stipulated Protective Order shall be deemed a representation by counsel that his or her office shall

18   abide by the Stipulated Protective Order);

19   2.       Experts (as defined in this Order) of the Receiving Party (1) to whom disclosure is

20   reasonably necessary for this litigation, and (2) who have signed the “Agreement to Be Bound by

21   Protective Order” that is attached hereto as Exhibit A;

22   3.       The Court and its personnel and the jury;

23   4.       Professional vendors to whom disclosure is reasonably necessary for this litigation and

24   who have signed the “Agreement to Be Bound by Protective Order” (Exhibit A);

25   5.       The author of the document or the original source of the information or people who were

26   recipients, such as “cc’s” and “bcc’s;”

27   6.       A mediator, arbitrator or other private dispute resolution facilitator.

28   {00205397.4}                                                                                      Page 9
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                      CASE NO: 4:18-cv-07170-HSG
 1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2            LITIGATION

 3            If a Party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 5   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” , that Party must:

 6                  (a) promptly notify in writing the Designating Party. Such notification shall include a

 7   copy of the subpoena or court order;

 8                  (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 9   other litigation that some or all of the material covered by the subpoena or order is subject to this

10   Protective Order. Such notification shall include a copy of this Order; and

11                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

12   Designating Party whose Protected Material may be affected.

13            If the Designating Party timely seeks a protective order, the Party served with the subpoena

14   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

15   “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” before a determination by the court

16   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

17   permission. The Designating Party shall bear the burden and expense of seeking protection in that

18   court of its confidential material – and nothing in these provisions should be construed as

19   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

20   another court.

21   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

22            LITIGATION

23                  (a) The terms of this Order are applicable to information produced by a Non-Party in this

24   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S

25   EYES ONLY” . Such information produced by Non-Parties in connection with this litigation is

26   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

27   construed as prohibiting a Non-Party from seeking additional protections.

28   {00205397.4}                                                                                   Page 10
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                    CASE NO: 4:18-cv-07170-HSG
 1                  (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 2   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 4                     (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 5   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 6                     (2) promptly provide the Non-Party with a copy of the Order in this litigation, the

 7   relevant discovery request(s), and a reasonably specific description of the information requested; and

 8                     (3) make the information requested available for inspection by the Non-Party.

 9                  (c) If the Non-Party fails to object or seek a protective order from this court within

10   fourteen (14) days of receiving the notice and accompanying information, the Receiving Party may

11   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

12   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

13   possession or control that is subject to the confidentiality agreement with the Non-Party before a

14   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden

15   and expense of seeking protection in this court of its Protected Material.

16   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

19   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

20   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

21   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

22   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

23   Be Bound” that is attached hereto as Exhibit A.

24   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25            MATERIAL

26            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

27   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

28   {00205397.4}                                                                                    Page 11
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                     CASE NO: 4:18-cv-07170-HSG
 1   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 2   modify whatever procedure may be established in an e-discovery order that provides for production

 3   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 4   parties reach an agreement on the effect of disclosure of a communication or information covered by

 5   the attorney-client privilege or work product protection, the parties may incorporate their agreement

 6   in the stipulated protective order submitted to the court.

 7   12.      MISCELLANEOUS

 8            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 9   its modification by the court in the future.

10            12.2   Right to Assert Other Objections. By stipulating to the entry of this Order no Party

11   waives any right it otherwise would have to object to disclosing or producing any information or

12   item on any ground not addressed in this Order. Similarly, no Party waives any right to object on any

13   ground to use in evidence of any of the material covered by this Order.

14            12.3   Filing Protected Material. Without written permission from the Designating Party or a

15   court order secured after appropriate notice to all interested persons, a Party may not file in the

16   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

17   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

18   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

19   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

20   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

21   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

22   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

23   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

24   13.      FINAL DISPOSITION

25            Within sixty (60) days after the final disposition of this action, as defined in paragraph 4,

26   each Receiving Party must return all Protected Material to the Producing Party or destroy such

27   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

28   {00205397.4}                                                                                   Page 12
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                    CASE NO: 4:18-cv-07170-HSG
 1   compilations, summaries, and any other format reproducing or capturing any of the Protected
 2   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit a
 3   written certification to the Producing Party (and, if not the same person or entity, to the Designating
 4   Party) by the sixty (60) day deadline that (1) identifies (by category, where appropriate) all the
 5   Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has not
 6   retained any copies, abstracts, compilations, summaries or any other format reproducing or capturing
 7   any of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 8   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 9   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and
10   consultant and expert work product, even if such materials contain Protected Material. Any such
11   archival copies that contain or constitute Protected Material remain subject to this Order as set forth
                                                                                           -- - ------ ·····-· --··--··-··----··· ··-·· ... ·I
12   in Section 4 (DURATION).
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15   DATED:         /f1a.vdt_   d\   J
                                         1   tAO\ 1
                                                       Attorneys for Plaintiff
16                                                     Anesthesiology Consultants ofMarin


                                                      ~cp~
17
18   DATED:~ Z.l, Z.otr
                                                        Attorneys for Defendant
19                                                      MultiPlan, Inc.
20
21   DATED: fVLc.n:.-'h- 2~          ..?o l'l
                                                        Attorneys for Cross-  ndant
22                                                      Meritage Medical Network
23

24
25

26
27
28   (00205397.4}
      [PROPOSED] STIPULATED PROTECTIVE ORDER                                  CASE NO: 4:18-cv-07170-HSG
                                                                                                            Page 13
                                                                                                                                             II
                                                                                                     ··-   -··----· ---~·~ ,.,_.,._, -!·
                                                                                                                                      --+I
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: ________________________
                3/26/2019              _____________________________________
                                            Hon. Judge Haywood S. Gilliam, Jr.
 5                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   {00205397.4}                                                                  Page 14
     [PROPOSED] STIPULATED PROTECTIVE ORDER                   CASE NO: 4:18-cv-07170-HSG
 1
                                                   EXHIBIT A
 2
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of __________________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for the
 6
     Northern District of California on [date] ____________ in the case of Anesthesiology Consultants of
 7
     Marin, A Medical Group, Inc. v. MultiPlan, Inc., Case No. 4:18-cv-07170-HSG. I agree to comply
 8
     with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
10
     contempt. I solemnly promise that I will not disclose in any manner any information or item that is
11
     subject to this Stipulated Protective Order to any person or entity except in strict compliance with the
12
     provisions of this Stipulated Protective Order.
13
     I further agree to submit to the jurisdiction of the United States District Court for the Northern
14
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
15
     if such enforcement proceedings occur after termination of the aforementioned legal action.
16
     I hereby appoint __________________________ [print or type full name] of
17
     _______________________________________ [print or type full address and telephone number] as
18
     my California agent for service of process in connection with this action or any proceedings related
19
     to enforcement of this Stipulated Protective Order.
20

21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23

24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28   {00205397.4}                                                                                  Page 15
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                   CASE NO: 4:18-cv-07170-HSG
